Matter of Brian K. (Margarita C.) (2016 NY Slip Op 02088)





Matter of Brian K. (Margarita C.)


2016 NY Slip Op 02088


Decided on March 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-05562
 (Docket Nos. N-18212-14, N-18213-14, N-18214-14, N-18215-14)

[*1]In the Matter of Brian K. (Anonymous). Suffolk County Department of Social Services, petitioner-appellant; 
andMargarita C. (Anonymous), respondent-respondent; Junior B., nonparty-respondent. (Proceeding No. 1)In the Matter of Delaney B. (Anonymous). Suffolk County Department of Social Services, petitioner-appellant;
andMargarita C. (Anonymous), respondent-respondent; Junior B., nonparty-respondent.
(Proceeding No. 2)In the Matter of Johnathan C. (Anonymous). Suffolk County Department of Social Services, petitioner-appellant;Margarita C. (Anonymous), respondent-respondent;
Junior B., nonparty-respondent. (Proceeding No. 3)In the Matter of Malachi B. (Anonymous). Suffolk County Department of Social Services, petitioner-appellant;andMargarita C. (Anonymous), respondent-respondent; Junior B., nonparty-respondent. (Proceeding No. 4)


Dennis M. Brown, County Attorney, Central Islip, NY (Gary Rosenthal of counsel), for appellant.
Susan Selanikio Linder, West Islip, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Suffolk County (Richard Hoffman, J.), dated July 1, 2015. The order, after a hearing, inter alia, found that the father is a suitable resource for the subject children and granted his application for the return of the children to his custody until December 17, 2015.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The Suffolk County Department of Social Services appeals from an order of disposition which, among other things, found that the father is a suitable resource for the subject children and granted his application for the return of the children to his custody until December 17, [*2]2015. The appeal has been rendered academic, since the order expired by its own terms on December 17, 2015, and the children have been returned to the custody of the mother. Therefore, any corrective measures which this Court might take would have no practical effect (see Matter of Ernest Y. v Orange County Dept. of Social Servs., 9 AD3d 411).
LEVENTHAL, J.P., MILLER, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court